This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1548

                                    Janice M. Halverson,
                                         Appellant,

                                            vs.

                          Elm Creek Courthome Association,
                                    Respondent.

                                    Filed July 18, 2016
                                         Affirmed
                                     Peterson, Judge

                               Hennepin County District Court
                                 File No. 27-CV-14-12517

Janice M. Halverson, Champlin, Minnesota (pro se appellant)

Nathan J. Knoernschild, Minneapolis, Minnesota (for respondent)

      Considered and decided by Peterson, Presiding Judge; Bjorkman, Judge; and

Rodenberg, Judge.

                        UNPUBLISHED OPINION

PETERSON, Judge

      This appeal is from a summary judgment dismissing an action by appellant-unit

owner seeking to recover attorney fees assessed by respondent-association against

appellant’s unit. We affirm.
                                         FACTS

       Appellant Janice Halverson owned a home located in the common interest

community (CIC) governed by respondent Elm Creek Courthome Association, Inc.

Appellant’s son, Dennis Halverson, resided in the home with appellant. During 2010 and

2011, Dennis Halverson repeatedly engaged in harassing behavior toward respondent’s

property manager and three members of its board of directors. In 2005, Dennis Halverson

had sent the property manager daily harassing e-mails, and the property manager sent

Dennis Halverson a letter instructing him to stop the harassment. At that time, the property

manager also sent appellant a letter stating that he would only accept verbal

communications from her so he could verify that the communication was coming from

appellant and not from Dennis Halverson.

       In April 2011, the board determined that Dennis Halverson was harassing the

property manager and the three board members. The board determined that the harassment

was occurring within the CIC and was due to the property manager’s and the board

members’ involvement with respondent. The board retained an attorney to assist it in

stopping the harassing behavior. The attorney sent appellant a letter advising her about

Dennis Halverson’s harassing behavior and stating that, if the harassment continued, the

board would consider seeking harassment restraining orders (HROs) against Dennis

Halverson and that the costs would be assessed against appellant’s unit. The attorney also

sent Dennis Halverson a letter instructing him to stop the harassing behavior and warning

him that the board would pursue HROs against him and assess the costs against appellant’s

unit if the harassment continued. The harassment continued, and the board believed that


                                             2
appellant was acting in conjunction with Dennis Halverson, supporting his actions, and

allowing him to contact the board on her behalf despite the board’s requests that he not do

so. The board decided to pursue HROs against Dennis Halverson on behalf of the three

board members and the property manager.

       In July 2011, the attorney filed four petitions in the district court seeking HROs

against Dennis Halverson on behalf of the property manager, the three board members, and

respondent. The petitions included affidavits by the property manager and each of the

board members detailing Dennis Halverson’s harassing behavior and its negative effect on

the property manager’s and the board members’ feelings of safety, security, and privacy.

The district court stated its preference that the individuals seek their own HROs and

dismissed respondent from the HRO proceedings, but the court granted initial HROs to the

property manager and the board members. Dennis Halverson challenged the HROs. The

property manager and two board members pursued their petitions for HROs against Dennis

Halverson, and, following a trial, the district court granted the petitions.

       Respondent assessed the attorney fees incurred in obtaining the HROs against

appellant’s unit. Appellant paid the assessment but brought two conciliation court claims

seeking to recover the assessment from respondent.           The conciliation court denied

appellant’s claims, and appellant appealed to the district court.          The district court

consolidated the cases and granted summary judgment for respondent.               The court

explained:

                     There is no dispute as to any material fact pertinent to
              the case at hand. [Appellant] failed to abide by [respondent’s]
              rules and regulations for unit owners when she allowed


                                              3
              [Dennis] Halverson, an occupant in her home, to continually
              harass [respondent’s] employee and board members. The fact
              that [respondent] was not a party to the individual HRO actions
              does not bar it from assessing fees against [appellant]. The
              individuals who obtained HROs did so to enforce
              [respondent’s] rules and regulations against harmful and
              offensive activities that create a nuisance in the [CIC].
              [Respondent’s] governing documents expressly allow it to
              assess any fees or costs associated with enforcing the
              declaration or rules and regulations against the offending unit
              owner.

       This appeal followed.

                                     DECISION

       Summary judgment is appropriate when the record shows “that there is no genuine

issue as to any material fact and that either party is entitled to a judgment as a matter of

law.” Minn. R. Civ. P. 56.03. We review the district court’s grant of summary judgment

de novo, to determine whether there are genuine issues of material fact and whether the

district court erred in applying the law. Mattson Ridge, LLC v. Clear Rock Title, LLP, 824

N.W.2d 622, 627 (Minn. 2012). “We view the evidence in the light most favorable to the

party against whom summary judgment was granted. STAR Ctrs. v. Faegre & Benson,

L.L.P., 644 N.W.2d 72, 76-77 (Minn. 2002).

       “Although some accommodations may be made for pro se litigants, this court has

repeatedly emphasized that pro se litigants are generally held to the same standards as

attorneys and must comply with court rules.” Fitzgerald v. Fitzgerald, 629 N .W.2d 115,

119 (Minn. App. 2001). “An assignment of error in a brief based on mere assertion and

not supported by argument or authority is waived unless prejudicial error is obvious on




                                             4
mere inspection.” State v. Wembley, 712 N.W.2d 783, 795 (Minn. App. 2006) (quotation

omitted), aff’d, 728 N.W.2d 243 (Minn. 2007).

       Appellant asserts that because respondent was dismissed from the HRO proceedings

and one of the board members withdrew his HRO petition before trial, Dennis Halverson

prevailed, in part, in the HRO proceedings and, therefore, the district court erred in granting

summary judgment for respondent in the current action. Appellant cites no association

rules or legal authority and makes no argument supporting this assertion, and the record

does not support the assertion. Rather, (1) respondent was initially a petitioner in the HRO

proceeding, but the district court requested that each affected board member submit an

individual petition and dismissed respondent from the HRO proceeding; (2) the HRO

proceeding continued on behalf of the individual petitioners; and (3) the board member

who withdrew his petition did so because he moved out of the CIC. Appellant asserts in

her reply brief that the HRO petitions lacked merit because the supporting affidavits

contained “numerous amounts of perjury,” but the merits of those proceedings are not at

issue in this appeal.

       “Attorney fees are recoverable if specifically authorized by contract or statute.”

Horodenski v. Lyndale Green Townhome Ass’n, 804 N.W.2d 366, 371 (Minn. App. 2011)

(quotation omitted).    The Minnesota Common Interest Ownership Act provides that

“reasonable attorneys fees and costs incurred by the association in connection with . . . the

enforcement of this chapter, the articles, bylaws, declaration, or rules and regulations,

against a unit owner, may be assessed against the unit owner’s unit.” Minn. Stat. § 515B.3-




                                              5
115(e)(4)(ii) (2014). This statutory provision does not require an association to initiate a

legal action to recover attorney fees. Horodenski, 804 N.W.2d at 371-72.

       Respondent’s declaration states that no unit shall “be used in any way or for any

purpose which may endanger the health or unreasonably disturb the residents of the CIC.”

Respondent’s rules and regulations state that “[n]o harmful or offensive activity shall occur

in any Unit or Garage, or in the Common Elements which may become an annoyance or

nuisance to others, or interfere with the rights, comfort or convenience of other people.”

“Orderly conduct must be maintained on the Property by all Residents and visitors.” “All

rules, regulations and restrictions of the [respondent] apply to all residents, renters as well

as owners.” “The Unit Owner is responsible for the actions of all Unit residents, visitors

and guests. This includes the payment of any fines assessed, and the repair costs of any

damages caused to the Common Elements.” These provisions prohibit harassing behavior

by a unit resident and make the unit owner responsible for the resident’s conduct, and

appellant does not dispute that she was aware of Dennis Halverson’s conduct and failed to

act to stop it. The HRO proceedings were brought to enforce these provisions, and Minn.

Stat. § 515B.3-115(e)(4)(ii) specifically permits the assessment of attorney fees incurred

by the association to enforce its declaration and rules and regulations against the unit

owner’s unit. Because an assessment of attorney fees against a unit is authorized by statute,

no error is obvious on mere inspection, and we cannot conclude that the district court erred

in granting summary judgment for respondent.

       Affirmed.




                                              6